Case 1:21-cv-11124-DJC Document 17-18 Filed 08/02/21 Page 1 of 3




                    EXHIBIT 15
Case 1:21-cv-11124-DJC Document 17-18 Filed 08/02/21 Page 2 of 3
       Case 1:21-cv-11124-DJC Document 17-18 Filed 08/02/21 Page 3 of 3




CONFIDENTIAL COMPROMISE COMMUNICATION
July 27, 2021
Page 2

Mission has claimed that Cox’s continued carriage of WNAC-TV will now be governed by Cox’s
retransmission consent agreement with Mission. Thus, Super Towers and WNAC have breached
by failing to assign, and to require Mission to assume and agree to, the WNAC Retransmission
Agreement.

       By August 16, 2021, Cox must pay the monthly license fee to Mission for the period June
16, 2021 to June 30, 2021. Under the WNAC Retransmission Agreement, Cox owes a license fee
of             . Under Cox’s retransmission consent agreement with Mission, Mission claims that
Cox owes a license fee of             . Accordingly, Cox requests that Super Towers and WNAC
pay Mission for the claimed difference of            .

        Cox makes this request for indemnification subject to your respective confidentiality
obligations as attorneys for Mission, Super Towers, and WNAC, the litigation currently pending
in the U.S. District Court for the District of Massachusetts, CoxCom, LLC v. Super Towers, Inc.
and WNAC, LLC, No. 1:21-cv-11124, and any other current or future rights Cox may seek to
enforce under any retransmission consent agreement.

       Please advise within seven days, by August 3, 2021, whether Super Towers and WNAC
will comply with their indemnification obligations as requested.

                                           Sincerely,




                                           Brian O’Connor Watson
